DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This action is in response to the Amendments filed 03/11/2022.
Claims 1, 2, 4-14, and 16-18 are currently pending. 
Response to Arguments
Applicant’s arguments, see page 6, with respect to the rejection of claims 1, 2, and 4-13 under 35 U.S.C. 103 and claims 14 and 16-18 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Applicant argues that Sakamoto in view of Anderson does not disclose “wherein the controller is configured to adjust the treatment protocol based on the temperature of the medium” in independent claim 1, and that Sakamoto does not disclose “monitoring a temperature of the medium during the cooling step and automatically triggering a preconditioning and photo-thermal treatment protocol when a threshold surface temperature of the medium is reached” in independent claim 14. Examiner agrees. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made, as explained below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Dependent claim 13 recites limitations that are included in independent claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1, 2, 4-6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011, of record), hereinafter Sakamoto, further in view of Anderson et al. (US Patent 5,810, 801, of record), hereinafter Anderson, and further in view of Bean et al. (US Patent Application Publication 2014/0121631), hereinafter Bean.
Regarding claim 1, Sakamoto teaches a photo-thermal targeted treatment system for damaging a target embedded in a medium, the system (e.g. 10 Fig.1) including a controller (e.g.  16 Fig.1, Par. [0023]: the computer is considered the controller); a photo-thermal treatment unit (e.g. 14 Fig.1)  including a light source (e.g. 30 Fig.1,  Par. [0029]); wherein the controller is configured for administering a treatment protocol (e.g. Par. [0037]), and wherein the treatment protocol is administered using the light source at a preset power setting and a preset pulse timing setting (e.g. Par. [0061]: describes different power settings and pulse timings), and further including a cooling unit (e.g. Figure 1: cooling device 22; Par. [0025], lines 1-4; Par. [0058]: the preconditioning can include simultaneous cooling and heating; Claim 49: the processor controls the cooling device during the photo-treatment routine). Sakamoto teaches using cooling to prevent unwanted damage and to prevent pain (e.g. Par. [0022]). 
However, Sakamoto fails to teach a temperature monitor for measuring the temperature of the medium, wherein the treatment protocol further includes a cooling procedure for cooling the medium while administering the treatment protocol, and wherein the controller is configured to adjust the treatment protocol based on the temperature of the medium. Anderson, in a similar field of endeavor, teaches a method for treating wrinkles using radiation (e.g. Abstract). Anderson teaches it is known to cool the medium while administering the treatment protocol in order to minimize injury to the skin (e.g. Col. 3, lines 22-26; Col. 3, lines 41-43). 
Sakamoto: Par. [0022]). 
However, Sakamoto in view of Anderson fails to disclose a temperature monitor for measuring the temperature of the medium and wherein the controller is configured to adjust the treatment protocol based on the temperature of the medium. 
Bean, in a similar field of endeavor, teaches a method for providing laser treatment to the skin. Bean teaches it is known to include a temperature monitor for measuring the temperature of the medium and for the controller to be configured to adjust the treatment protocol based on the temperature of the medium (e.g. Par. [0078]: “An alternate method of treatment is to add a temperature measurement device to measure temperature at or near the treatment area that can correlate to the epidermis 27 or dermal temperature of interest during the treatment of the skin and adjust one or more of the program attributes (laser power, pulse width, time delay between pulses, or total number of pulses) to maintain a desired temperature.”; Par. [0083]: the power level of the laser is changed based on the temperature in order to achieve the desired temperature profile).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson to include a temperature monitor and adjusting the treatment protocol based on the temperature as taught by Bean in order to provide the predictable results of achieving and maintaining the desired temperature.
Claim 1 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 2, Sakamoto further teaches wherein the treatment protocol includes a conditioning pre- procedure for preheating the target and the medium (e.g. Par. [0027]), and a thermal photo- treatment procedure 
Claim 2 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 4, Sakamoto further teaches the system, while administering the treatment protocol, the light source is set to emit a series of light pulses at a preset power level, preset pulse length, and preset pulse interval (e.g. Par. [0061]: describes the different power settings, pulse lengths, and pulse intervals).
 Claim 4 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 5, Sakamoto further teaches the preset power level is in a range of 10 W/cm2 to 25 W/cm2 (e.g. Par. [0061], lines 1-14).
Claim 4 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 6, Sakamoto further teaches wherein the preset pulse length is in a range of 25 milliseconds to 100 milliseconds per pulse (e.g. Par. [0061], lines 15-25).
Claim 4 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 8, Sakamoto further teaches wherein the treatment protocol includes application of the light pulses in a scanned fashion over a preset area (e.g. Par. [0064]; Figure 4 shows the preset area).
Claim 8 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 9, 
Claim 8 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 10, Sakamoto teaches wherein the preset area includes a matrix of treatment blocks (e.g. Figure 4 shows the preset area as a matrix). Sakamoto discloses the claimed invention except for the preset area including a 2-by-2 matrix of 4 to 6 millimeter-by-4 to 6 millimeter treatment blocks.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Sakamoto with the preset area including a 2-by-2 matrix of 4 to 6 millimeter-by-4 to 6 millimeter treatment blocks, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ. 
Claim 4 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 11, Sakamoto further teaches wherein administering the series of light pulses includes applying the series of light pulses such that a temperature of the medium is less than a damage threshold for the medium, and the target is heated to a temperature greater than a damage threshold for the target (e.g. Par. [0022], lines 18-24).
Claim 11 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 12, Sakamoto further teaches wherein administering the series of light pulses includes raising a temperature of the medium to less than 55°C, while heating the target to a temperature greater than 55°C (e.g. Par. [0107]-[0108]: the temperature of the medium (the epidermis) is less than 55°C while the temperature of the target is greater than 55°C after 15 pulses).
Claim 11 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 13, Sakamoto fails to teach a temperature monitor for measuring the temperature of the medium. Bean, in 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson and Bean to include monitoring a temperature of the medium during treatment as taught by Bean in order to provide the predictable results of achieving and maintaining the desired temperature.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011, of record), hereinafter Sakamoto, Anderson et al. (US Patent 5,810, 801, of record), hereinafter Anderson, and Bean et al. (US Patent Application Publication 2014/0121631), hereinafter Bean, as applied to claims 1 and 4 above, and further in view of Owens et al. (US Patent Application Publication 2012/0010684, of record), hereinafter Owens.
Claim 4 is obvious over Sakamoto, Anderson, and Bean as indicated above. Regarding claim 7, Sakamoto in view of Anderson and Bean does not teach the limitation wherein the preset pulse interval is in a range of 0.5 seconds to 2.5 seconds. 
Owens, in a similar field of endeavor, teaches a power supply for dermatologic treatment devices. Owens teaches it is known for the pulse intervals to be between 0.4 seconds to greater than or equal to 2.25 seconds (e.g. Par. [0054]: lines 12-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson and Bean to include the pulse intervals to be between 0.4 seconds to greater than or equal to 2.25 seconds as taught . 
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (International Publication WO 2018/076011, of record), hereinafter Sakamoto, further in view of Anderson et al. (US Patent 5,810, 801, of record), hereinafter Anderson, Bean et al. (US Patent Application Publication 2014/0121631), hereinafter Bean, and further in view of Owens et al. (US Patent Application Publication 2012/0010684, of record), hereinafter Owens.
Regarding claim 14, Sakamoto teaches a method for using a photo-thermal targeted treatment system for damaging a target embedded in a medium, the system including a light source (e.g. Par. [0029]), the method including: 1) defining a set of parameters for a series of light pulses to be generated by the light source, the set of parameters including a preset power level, preset pulse length, a preset pulse interval, and a number of light pulses (e.g. Par. [0106]-[0107]: power level, pulse width, pulse length, and number of light pulses are defined and used); 2) generating the series of light pulses, in accordance with the set of parameters as defined (e.g. Par. [0106]-[0107]: light pulses were applied using the parameters); and 3) administering the series of light pulses to the medium according to a treatment protocol (e.g. Par. [0106]-[0107]: light pulses are applied). 
However, Sakamoto fails to teach 4) cooling the medium before and while administering the series of light pulses to the medium; and 5) monitoring a temperature of the medium during the cooling step and automatically triggering a preconditioning and photo-thermal treatment protocol when a threshold surface temperature of the medium is reached. Anderson, in a similar field of endeavor, teaches a method for treating wrinkles using radiation. Anderson teaches it is known to cool the medium before and while administering the treatment protocol in order to minimize injury to the skin (e.g. Col. 3, lines 22-26; Col. 3, lines 41-43; Col. 5, lines 48-52: the skin is cooled to temperatures below 50-70 degrees Celsius during treatment). 
Sakamoto: Par. [0022]).
However, Sakamoto in view of Anderson does not teach 5) monitoring a temperature of the medium during the cooling step and automatically triggering a preconditioning and photo-thermal treatment protocol when a threshold surface temperature of the medium is reached. 
Bean, in a similar field of endeavor, teaches a method for providing laser treatment to the skin. Bean teaches it is known to monitor the temperature of the medium during the treatment (e.g. Par. [0078]: “An alternate method of treatment is to add a temperature measurement device to measure temperature at or near the treatment area that can correlate to the epidermis 27 or dermal temperature of interest during the treatment of the skin and adjust one or more of the program attributes (laser power, pulse width, time delay between pulses, or total number of pulses) to maintain a desired temperature.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson to include monitoring a temperature of the medium during treatment as taught by Bean in order to provide the predictable results of achieving and maintaining the desired temperature.
However, Sakamoto in view of Anderson and Bean does not teach automatically triggering a preconditioning and photo-thermal treatment protocol when a threshold surface temperature of the medium is reached. 
Owens, in a similar field of endeavor, teaches a power supply for dermatologic treatment devices. Owens teaches it is known to trigger a procedure when a threshold surface temperature is 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson and Bean to include triggering a procedure when a threshold temperature is reached in order to provide the predictable results of preventing over-heating. 
Claim 14 is obvious over Sakamoto, Anderson, Bean, and Owens as indicated above. Regarding claim 16, Sakamoto further teaches wherein administering the series of light pulses includes applying the series of light pulses such that a temperature of the medium is less than a damage threshold for the medium, and the target is heated to a temperature greater than a damage threshold for the target (e.g. Par. [0022], lines 18-24).
Claim 14 is obvious over Sakamoto, Anderson, Bean, and Owens as indicated above. Regarding claim 17, Sakamoto further teaches wherein administering the series of light pulses includes raising a temperature of the medium to less than 55°C, while heating the target to a temperature greater than 55°C (e.g. Par. [0107]-[0108]: the temperature of the medium (the epidermis) is less than 55°C while the temperature of the target is greater than 55°C after 15 pulses).
Claim 14 is obvious over Sakamoto, Anderson, Bean, and Owens as indicated above. Regarding claim 18, Sakamoto fails to teach monitoring a temperature of the medium as the series of light pulses are administered to the medium. 
Bean, in a similar field of endeavor, teaches a method for providing laser treatment to the skin. Bean teaches it is known to monitor the temperature of the medium during the treatment (e.g. Par. [0078]: “An alternate method of treatment is to add a temperature measurement device to measure temperature at or near the treatment area that can correlate to the epidermis 27 or dermal temperature of interest during the treatment of the skin and adjust one or more of the program 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sakamoto in view of Anderson, Bean, and Owens to include monitoring a temperature of the medium during treatment as taught by Bean in order to provide the predictable results of achieving and maintaining the desired temperature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tankovich et al. (US Patent Application Publication 2011/0160712) teaches a laser process for tissue treatment.
Neev (US Patent Application Publication 2004/0005349) teaches a device and a method for removing or modifying a material substance.
Hofvander (US Patent Application Publication 2020/0383728) discloses a method for determining a set of parameters for operating a light source within a photo-thermal targeted treatment system.
Caccia (International Publication WO2014/135176) teaches a pulsed light system for managing and controlling the skin temperature in beauty/aesthetic and/or medical treatments.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792